Order entered July 20, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00089-CR

                      JOE RICHARD CORTEZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 15th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 074010

                                    ORDER

      Before the Court is appellant’s July 18, 2022 second motion for an extension

of time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by August 19, 2022.


                                            /s/   LANA MYERS
                                                  JUSTICE